Title: From James Madison to Louis-André Pichon, 24 July 1802
From: Madison, James
To: Pichon, Louis-André


Sir
Department of State July 24. 1802.
The Newspaper herewith inclosed contains a translation of an instruction from the Minister of Marine in France to a maratime prefect, in which if the translation be correct, the Minister has fallen inadvertently into a mistatement of the tenor of a regulation within the United States concerning certificates of health. The error lies in transposing the collectors and naval officers, as you will observe on a comparison of the latter [sic] of the Minister of Marine with the printed copy also inclosed of the regulation as communicated by the Treasury Department to the collectors of the customs. Will you be so obliging Sir, in case you have a French copy of the letter of the Minister to inform me whether the error lies in the letter itself or in the translation; and in case of its lying in the former, to aid in guarding agai[n]st its effects, by whatever interposition you may deem requisite. Accept assurances &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosures not found, but see nn.



   
   Denis Decrès to Auguste Bergevin, maritime prefect at Rochefort, 23 Pluviôse an X (12 Feb. 1802) (Philadelphia Gazette of the U.S., 7 July 1802).



   
   Gallatin’s 1801 circular to collectors of customs stipulated that the certificates of health issued to U.S. vessels be signed by the collector at the port of embarkation and countersigned by the naval officer, except for those ports without the latter, where “the bill of health can only be certified by the Collector” (see Gallatin to JM, 22 July 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:453–54 and n. 1). In Decrès’s letter to the maritime prefects, he transposed collectors and naval officers, leaving the impression that there was a naval officer in every port and that all bills of health must be signed by one of them.


